Roe, C.J. This cause having come for consideration on the Respondent’s stipulation and the Court being duly advised in the premises: Finds, that the Claimant in this matter was an independent contractor contracted with the Illinois Department of Public Aid to provide telephone collection services during the period of July 1981 through June 1982. Claimant is now requesting $4,574.24 remaining on her contract. The original ceiling on this contract was $25,000.00. The Illinois Department of Public Aid is unable to determine the quality of the Claimant’s performance because of missing records. However the Department has determined that the Claimant has been paid $20,606.22 on her contract, and the amount remaining is $4,393.78. The account from which this claim would have been paid is a non-appropriated revolving fund, commonly referred to as the 421 Fund, 421-47855-1900-01-99, the public assistance recovery trust fund. This information was received from a departmental report attached to the Respondent’s stipulation. That departmental report, under Rule 14 of the Rules of the Court of Claims of the State of Illinois, is considered to be prima facie evidence of the facts set forth therein. The Illinois Department of Public Aid has agreed to liability in this matter in the amount of $4,393.78. It is hereby ordered that the Claimant be, and hereby is, awarded the amount of $4,393.78, from the public assistance recovery trust fund, Fund 421, 421-47855-1900-01-99. This payment shall be in complete accord and satisfaction of this claim. The claim for attorney fees is denied.